DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.


Response to Arguments
Regarding the arguments with respect to the rejections under 35 USC 112(a), they are persuasive and thus this rejection is withdrawn.

Regarding the arguments with respect to the rejection under 35 USC 101, the examiner respectfully disagrees. The Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. Rejection under 35 USC 101 has been updated and presented below.

Regarding the arguments with respect to the rejection under 35 USC 103, the Examiner agrees. As cited in the previous Office Action, “Berdia”, “Mander”, Sudharasan” and “Mayaud” do not explicitly teach a “condition experience score” and the presentation of the decision support elements dependent on the condition experience score. Thus, the rejection under 35 USC 103 has been withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-16, 18, and 21-26 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 4-12 and 24-26  are related to a method (i.e., process). Claims 13-16 are related to a system (i.e., machine). Claims 18, and 21-23 are related to “non-transitory” computer-readable media. (i.e., manufacture).  Accordingly, claims 4-23 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 13 includes limitations that recite at least one abstract idea. Specifically, independent claim 13 recites:

A system, comprising: 
one or more processors; and 
one or more memory devices for storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
detect an actionable event based on an identified medical condition of a dependent user and a specific profile corresponding to an authorized user; 
generate a set of decision support elements based on the actionable event by at least:
providing the actionable event and the specific profile as input to an overall model, the specific profile comprising an instantiation of the overall model; 
using the overall model and the identified medical condition to determine a condition experience score of the authorized user, the condition experience score approximating a level of experience of the authorized user for treating the identified medical condition, 
comparing the condition experience score to a set of experience thresholds; and 
generating the set of decision support elements based at least in part on comparing the condition experience score to the set of experience thresholds;
provide the set of decision support elements for presentation at a user interface of a user device, the user device associated with the authorized user, wherein intrusiveness of presentation of the set of decision support elements at the user interface depends, at least in part, on the condition experience score;
collect interaction data identifying interactions of the authorized user with the set of decision support elements, the interactions comprising at least one of performing a decision support element, ignoring the decision support element, dismissing the decision support element, or providing feedback about the decision support element; 
access historical interaction data identifying historical interactions of the authorized user with other sets of decision support elements provided, via the user interface, to the authorized user in connection with the authorized user treating other dependent users for other medical conditions, the historical interaction data identifying (i) diagnoses for the other dependent users, (ii) treatment plans for treating the other medical conditions, and (iii) clinical outcomes of the dependent users based on the treatment plans; and 
update an overall model based on the interaction data and the historical interaction data.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically “managing interactions between people” because a healthcare provider or another user can identify the amount of experience another provider has in treating a medical condition by applying a threshold of a minimum experience level required. Additionally, a provider can recommend decision support elements depending on how much experience the other provider has, and the other individual can choose whether to accept, ignore, dismiss, or criticize the advice. The use of historical information of previously used decision support elements as described can be used to update these interactions or model. Hence, these steps are considered to be a part of teaching and following rules or instructions. 
Additionally, the foregoing underlined limitations constitute “a mental process” because the process describes a user, such as a medical provider, making determinations/observations/ and judgements as described above. Modeling the experience of a user to determine a “condition experience score” when considering different factors such as years of experience and experience with a condition, for example, and then using this to approximate a level of experience for a user is a judgement that can be performed mentally and by aid of pen and paper.  

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., user interface) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 4 is identical as the abstract idea for Claim 13, because the only difference between Claims 4 and 13 is that Claim 4 recites a method, whereas Claim 13 recites a system. Additionally, the abstract idea for Claim 18 is identical as the abstract idea for Claim 13, because the only difference between Claims 18 and 13 is that Claim 13 recites a system, whereas Claim 18 recites a non-transitory computer readable medium with a data processor, which as discussed below is deemed to merely be an “additional element”.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claims 5 and 14 claim determining relevancy of each of the interactions with respect to the user’s profile and using this to update the model, this is organizing human activity by using specific user’s preferences and also is a mental process to identify important versus unimportant options/elements for future use.

Claims 6 and 15 claim evaluating interaction data in relation to success metrics, this is organizing human activity by using results of the user’s actions to improve the model; and also is a mental process to identify successful versus unsuccessful options/elements for future use.

Claims 7, 16, and 23 claim adjusting parameters based off of current and historical data, this is organizing human activity by organizing data pertinent to the user’s circumstance, and also is a 

Claims 8 claims evaluating rules for the overall model of generating decision support elements, which would be considered as part of organizing human activity and the mental process.

Claim 9 claim updating a profile based off interaction data, this is organizing human activity by updating a specific user’s profile with required information; and also a mental process because it involves incorporating current information and observations into the assessment of a patient.

Claims 11 and 21 further define the detecting step by the detecting of an actionable event being a change in an electronic record of the dependent user. As mentioned above, detecting a health event is organizing human activity and also a mental process because it involves incorporating current information (updated record) and observations into the assessment of a patient.

Claims 12 and 22 further describe the actionable events that can be “detected”, which further describes the abstract ideas.

Claim 24 recites dismissing a set of decision support elements that is dependent on the level of experience of that user, which further describes the abstract ideas.

Claim 25 recites how a model can be generated, which does not necessarily need a computer implemented machine learning algorithm, and updating the weights of the model by considering data such as interaction and historical data further describes the mental process.

Claim 26 recites updating the overall model based on the interaction and historical interactions data which would further describe updating the clinical decision support, thus is part of the mental process and organizing activity.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
one or more processors; and 
one or more memory devices for storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to at least (mere computer implementation as noted below, see MPEP 2106.05(f)): 
detect an actionable event based on an identified medical condition of a dependent user and a specific profile corresponding to an authorized user (mere computer implementation as noted below, see MPEP 2106.05(f)); 
generate a set of decision support elements based on the actionable event by at least:
providing the actionable event and the specific profile as input to an overall model, the specific profile comprising an instantiation of the overall model (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
using the overall model and the identified medical condition to determine a condition experience score of the authorized user, the condition experience score approximating a level of experience of the authorized user for treating the identified medical condition, 
comparing the condition experience score to a set of experience thresholds; and 
generating the set of decision support elements based at least in part on comparing the condition experience score to the set of experience thresholds;
provide the set of decision support elements for presentation at a user interface of a user device, the user device associated with the authorized user, wherein intrusiveness of presentation of the set of decision support elements at the user interface depends, at least in part, on the condition experience score (merely post-solution activity as noted below, see MPEP 2106.05(g));
collect interaction data identifying interactions of the authorized user with the set of decision support elements (merely data-gathering steps as noted below, see MPEP 2106.05(g)), the interactions comprising at least one of performing a decision support element, ignoring the decision support element, dismissing the decision support element, or providing feedback about the decision support element; 
access historical interaction data identifying historical interactions of the authorized user with other sets of decision support elements provided, via the user interface, to the authorized user in connection with the authorized user treating other dependent users for other medical conditions, the historical interaction data (merely data-gathering steps as noted below, see MPEP 2106.05(g)) identifying (i) diagnoses for the other dependent users, (ii) treatment plans for treating the other medical conditions, and (iii) clinical outcomes of the dependent users based on the treatment plans; and 
update an overall model based on the interaction data and the historical interaction data.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.



Regarding the additional limitation of providing the actionable event and the specific profile as input to an overall model, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)). 

Regarding the additional limitations of presenting the decision support elements at a user interface, wherein the intrusiveness of presentation of the set of decision support elements at the user interface depends, at least in part, on the condition experience score, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process.  Presenting the specific decision support elements on a user interface that have been specified and determined by the system is considered as insignificant post-solution activity (see MPEP § 2106.05(g)). 

Regarding the additional limitation of collecting current interaction data and accessing historical interaction data of an authorized user, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to provide decision support for medical condition actionable event, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 13 and analogous independent claims 4 and 18 do not recite additional elements that integrate the judicial exceptions into a practical application.



Claims 8 and 17: These claims specify insignificant application of the abstract idea and therefore merely represent instructions to apply it. The claims merely invoke machine learning to perform the abstract idea of improving the diagnostic suggestions within the system; the claims are mere instructions to apply an exception. Invoking machine learning does not meaningfully limit the claim as it is applied broadly. In paragraphs [0127] and [0147], the specification states that “any suitable machine learning technique” can be used and is considered a generic application of machine learning and is therefore a mere instruction to apply an exception. See 2106.05(f).

Claim 10 claims further defining the accessed specific profile to be an experience profile, which merely specifies selecting a particular data source or types of data to be manipulated and therefore merely represents insignificant pre-solution activity. See MPEP § 2106.05(g).

Claim 24: This claim merely invokes use of a user interface to perform the abstract idea, thus provides mere instruction to apply an exception. See 2106.05(f).

Claims 25: These claims specify insignificant application of the abstract idea and therefore merely represent instructions to apply it. The claims merely invoke machine learning to perform the abstract idea of improving the diagnostic suggestions within the system; the claims are mere instructions to apply an exception. The use of a “transformative processing engine” provides the system with data mined information, and thus is pre-solution activity (see MPEP § 2106.05(g)). 

Claim 26: This claim further defines inputting interaction data to update the model, which merely specifies selecting a particular data source or types of data to be manipulated and therefore merely represents insignificant pre-solution activity. See MPEP § 2106.05(g).

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the processor, memory, the computer executable instructions, a user profile and the user interface, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).

Regarding the additional limitation of providing the actionable event and the specific profile as input to an overall model, this is merely pre-solution activity. The examiner submits that this Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory)).

Regarding the additional limitations of presenting the decision support elements at a user interface, wherein the intrusiveness of presentation of the set of decision support elements at the user interface depends, at least in part, on the condition experience score, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process.  Presenting the specific decision support elements on a user interface that have been specified and determined by the system can be considered as insignificant post-solution activity (see MPEP § 2106.05(g) and 2106.05(d)(II)). 

Regarding the additional limitation of collecting current interaction data identifying interactions of the authorized user with the set of decision support elements, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory)).

Regarding the additional limitation of accessing historical interaction data identifying historical interactions of the authorized user with other sets of decision support elements to the authorized user in connection with the authorized user treating other dependent users for other medical conditions, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)  and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 4-16, 18, and 21-26 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686